Case 1:18-cv-00463-LPS Document 190 Filed 10/28/19 Page 1 of 1 PageID #: 5378




                           IN THE UNITED STATES DISTRJCT COURT

                               FOR THE DISTRJCT OF DELAWARE



   INFINITY CO:MPUTER PRODUCTS, INC.

                          Plaintiff,
          V.
                                                     Civil Action No. 18-463-LPS-CJB
   OKI DATA AMERJCAS, INC.,

                          Defendant.


                                         FINAL JUDGMENT

         It IS HEREBY ORDERED, ADJUDGED AND DECREED that:

         1.      FINAL JUDG1\1ENT of invalidity, under 35 U.S.C. § 112, and therefore non-

  infringement is entered in favor of defendant and against plaintiff on claims 1, 2, 4, 6, 7, and 18-

  20 of U.S. Patent No. 6,894,811 ; claims 1-4 and 6 of U.S. Patent No. 7,489,423 ; claims 1, 2, 4, 5,

  7, and 8 of U.S. Patent No. 8,040,574; and claims 1, 6-9, and 14-15 of U.S . Patent No.

  8,294,915 .

         2.      Any motion for an award of costs or attorneys ' fees shall be filed within 30 days

  after the later of the date that the time for appeal of this Judgment has expired, or ifthere is an

  appeal from this Judgment, the date of issuance of the Mandate of the Court of Appeals, and no

  such motion shall be filed less than 20 days after the later of those two dates.

         This is a final judgment and may be appea)ed.




~ ~ ~ / ~019
  - - - - - -'
